Exhibit 10.11

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT (this “Guaranty”) is made as of May 18, 2018 by ADCARE
OPERATIONS, LLC, a Georgia limited liability company, as guarantor (the “New
Guarantor”), to and for the benefit of PINECONE REALTY PARTNERS, II, LLC, a
Delaware limited liability company (together with its successors and assigns,
“Lender”).

 

W I T N E S S E T H:

 

A.Pursuant to that certain Loan Agreement, dated as of February 15, 2018, by and
among CP Property Holdings, LLC, a Georgia limited liability company, as
borrower (the “CP Borrower”), Northwest Property Holdings, LLC, a Georgia
limited liability company, as borrower (the “Northwest Borrower”), Attalla
Nursing ADK, LLC, a Georgia limited liability company, as borrower (the “Attalla
Borrower”), AdCare Property Holdings, LLC, a Georgia limited liability company,
as borrower and guarantor (“AdCare Holdco”; the CP Borrower, the Northwest
Borrower, the Attalla Borrower and AdCare Holdco are collectively referred to
herein as “Borrowers” and each as a “Borrower”), Hearth & Home of Ohio, Inc., a
Georgia corporation, as guarantor (the “HHO Guarantor”), Regional Health
Properties, Inc., a Georgia corporation, as guarantor (the “RHP Guarantor”; the
HHO Guarantor, AdCare Holdco and the RHP Guarantor are collectively referred to
herein as the “Existing Guarantors” and each as an “Existing Guarantor”), and
Lender (the “Loan Agreement”), Lender has made loans, advances and other
extensions of credit to each Borrower.  All capitalized terms used but not
otherwise defined in this Guaranty shall have the meanings provided to such
terms in the Loan Agreement.

 

B.A portion of the loans, advances and other extensions of credit under the Loan
Agreement were used to settle or otherwise satisfy certain litigation claims
against the New Guarantor, which litigation claims, if adversely determined,
could have reasonably been expected to have a material adverse effect on, and
cause irreparable harm to, the operations, business, properties, condition
(financial or otherwise) or prospects of RHP Guarantor and its Subsidiaries
(collectively, the “Existing RHP Parties”), including New Guarantor, taken as a
whole, by (i) causing one or more defaults under the definitive documentation
governing the outstanding Indebtedness of one or more Existing RHP Parties, (ii)
enabling the lenders of such Indebtedness to accelerate such Indebtedness and
foreclose on the collateral therefor and (iii) causing RHP Guarantor and its
Subsidiaries to attempt to restructure such Indebtedness by commencing an
Insolvency Proceeding, which would have reasonably been expected to result in
the termination or rejection of the Operating Leases.

 

C.In connection with the initial loans, advances and other extensions of credit,
the Credit Parties agreed, pursuant to Section 5.3 of the Loan Agreement, to
cause, within 90 days of the date of the Loan Agreement, each subsidiary of New
Guarantor to transfer and assign to the appropriate subsidiary of AdCare Holdco
the Operating Leases to which such subsidiary of New Guarantor is a party, all
of which Operating Leases are material to the operations, business, properties,
condition (financial or otherwise) or prospects of the Existing RHP Parties,
taken as a whole (the “AdCare Opco Assignment”).  

 

--------------------------------------------------------------------------------

D.The Credit Parties have informed Lender that, as of the date hereof, several
Events of Default have occurred and are continuing under the Loan Agreement. As
a result of the foregoing, Lender is currently entitled to accelerate all
Obligations and other amounts outstanding under the Loan Agreement, which
acceleration would have a material adverse effect on, and cause irreparable harm
to, the operations, business, properties, condition (financial or otherwise) or
prospects of the Existing RHP Parties, taken as a whole. The Credit Parties have
requested Lender enter into that certain Forbearance Agreement, dated as of the
date hereof, with the Borrowers and the Existing Guarantors, pursuant to which,
among other things, Lender will agree to forbear from exercising certain rights
with respect to the Specified Defaults (as defined in the Forbearance
Agreement).

 

E.The Credit Parties have informed Lender that the AdCare Opco Assignment will
not be able to be completed within such 90-day period and an Event of Default
that is not a Specified Default will occur as a result of such failure to comply
with Section 5.3 of the Loan Agreement, which would result in a Termination
Event under the Forbearance Agreement and enable Lender to accelerate all
Obligations and other amounts outstanding under the Loan Agreement, which
acceleration would have a material adverse effect on, and cause irreparable harm
to, the operations, business, properties, condition (financial or otherwise) or
prospects of the Existing RHP Parties, taken as a whole. As a result, the Credit
Parties have requested Lender to agree to amend the Loan Agreement to eliminate
the requirement to consummate the AdCare Opco Assignment.

 

F.As consideration for Lender’s agreement to forbear from exercising remedies
with respect to the Specified Defaults and to eliminate the requirement in the
Loan Agreement to consummate the AdCare Opco Assignment (each of which, if not
agreed to by Lender, would reasonably be expected to have a material adverse
effect on, and cause irreparable harm to, the operations, business, properties,
condition (financial or otherwise) or prospects of the Existing RHP Parties
(including New Guarantor), taken as a whole, New Guarantor has agreed to, among
other things, (i) enter into this Guaranty to provide security for the payment
and performance of the full and prompt payment of each Loan to and other sums
owed by, and all other Obligations of, each Borrower under the Loan Agreement
and the other Loan Documents and (ii) secure its obligations under this Guaranty
by granting a security interest in the Pledged Collateral under, and as defined
in, that certain Pledge Agreement, dated as of the date hereof, by the New
Guarantor in favor of Lender (the “Pledge Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and intending to be legally bound, the New Guarantor agrees
as follows:

 

1.Guaranty. The New Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to Lender (i) the full and prompt payment in cash of each Loan made
to each Borrower pursuant to the Loan Agreement and all other sums owed by each
such Borrower under the Loan Agreement and the other Loan Documents and (ii) the
full and prompt performance by each Borrower of its other Obligations under the
Loan Agreement and the other Loan Documents, in each case, whether now in
existence or hereafter arising, and including any such Obligations incurred
after the commencement of any proceeding under any Debtor Relief Law (including
any interest accruing under any Loan Document after the filing of a petition
with

2

--------------------------------------------------------------------------------

respect to each such Borrower under any Debtor Relief Law, whether or not
allowed or allowable as a claim in the related proceeding), as and when the same
shall become due and payable, whether at maturity, by acceleration or otherwise,
or otherwise be required to be performed.  This is a guaranty of payment and
performance and not merely of collection.

 

2.Continuing Nature. This Guaranty shall be continuing and shall not be
discharged, impaired or affected by (i) the power or authority or lack thereof
of any Borrower or any other Credit Party to incur or contract for any
Obligations or to execute, acknowledge or deliver any document, agreement or
other instrument evidencing, securing or otherwise executed in connection with
any Obligations; (ii) the regularity or irregularity, validity or invalidity, or
enforceability or unenforceability of any Obligations; (iii) any defenses or
counterclaims whatsoever that any Borrower or any other Credit Party may or
might have to the payment or performance of any Obligations or to the assertion
of a default under any document, agreement or other instrument evidencing,
securing or otherwise executed in connection with any Obligations including, but
not limited to, lack of consideration, statute of frauds, infancy, breach of
warranty, lender liability, usury, fraud and statute of limitations; (iv) the
existence or non‑existence of any Borrower or any other Credit Party as a legal
entity; (v) the transfer by any Borrower or any other Credit Party of all or any
part of the property securing any Obligations; (vi) any right of setoff,
counterclaim or defense (other than the payment and performance of any
Obligations in full) that the New Guarantor may or might have to its respective
undertakings, liabilities and obligations under this Guaranty, each and every
such defense being hereby waived by the New Guarantor; or (vii) the inability of
Lender to claim any amount of interest, fees, costs, or charges from any
Borrower or any other Credit Party pursuant to Section 506(b) of the Bankruptcy
Code.

 

3.Guarantor’s Agreement to Pay.  The New Guarantor further agrees, as the
principal obligor and not as a guarantor or surety only, to pay to Lender, on
demand, all costs and expenses (including court costs and reasonable legal
expenses) incurred or expended by Lender in connection with the enforcement of
this Guaranty against the New Guarantor.

 

4.Obligations Absolute.  The obligations of the New Guarantor hereunder shall
remain in full force and effect without regard to, and shall not be affected or
impaired by, the following, any of which may be taken without the consent of, or
notice to, the New Guarantor, nor shall any of the following give the New
Guarantor any recourse or right of action against Lender:

 

(a)Any express or implied amendment, modification, renewal, addition,
supplement, extension (including extensions beyond the original term) or
acceleration of or to any of the Loan Documents;

(b)Any exercise or non-exercise by Lender of any right or privilege under this
Guaranty or any of the Loan Documents;

(c)Any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Borrower or
any other Credit Party or any other guarantor (which term shall include any
other party at any time directly or contingently liable for any Borrower’s or
any other Credit Party’s obligations under the Loan

3

--------------------------------------------------------------------------------

Documents) or any affiliate of any Borrower or any other Credit Party or any
action taken with respect to this Guaranty by any trustee or receiver, or by any
court, in any such proceeding, whether or not the New Guarantor shall have had
notice or knowledge of any of the foregoing;

(d)Any release or discharge of any Borrower or any other Credit Party from its
liability under any of the Loan Documents or any release or discharge of any
endorser or guarantor or of any other party at any time directly or contingently
liable for the Obligations;

(e)Any subordination, compromise, release (by operation of law or otherwise),
discharge, compound, collection, or liquidation of any Property or other
collateral described in any of the Loan Documents or otherwise in any manner, or
any substitution with respect thereto;

(f)Any assignment or other transfer of this Guaranty in whole or in part or of
any of the Loan Documents;

(g)Any acceptance of partial performance of the Obligations;

(h)Any consent to the transfer of any Property or any portion thereof or any
other collateral described in the Loan Documents or otherwise; and

(i)Any bid or purchase at any sale of any Property or any other collateral
described in the Loan Documents or otherwise.

5.Waivers.

The New Guarantor unconditionally waives any defense to the enforcement of this
Guaranty, including:

(a)All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, and notices of acceptance of
this Guaranty;

(b)Any right to require Lender to proceed against any Borrower, any other Credit
Party or any guarantor at any time or to proceed against or exhaust any security
held by Lender at any time or to pursue any other remedy whatsoever at any time;

(c)The defense of any statute of limitations affecting the liability of the New
Guarantor hereunder or the liability of any Borrower, any other Credit Party or
any guarantor under the Loan Documents, or the enforcement hereof, to the extent
permitted by law;

(d)Any defense arising by reason of any invalidity or unenforceability of (or
any limitation of liability in) any of the Loan Documents or any disability of
any Borrower, any other Credit Party or any guarantor or of any manner in which
Lender has exercised its rights and remedies under the Loan Documents, or by any
cessation from any cause whatsoever of the liability of any Borrower, any other
Credit Party or any guarantor;

(e)Without limitation on clause (d) above, any defense based upon any lack of
authority of the officers, directors, partners or agents acting or purporting to
act on behalf of

4

--------------------------------------------------------------------------------

any Borrower or any other Credit Party or any principal of any Borrower or any
other Credit Party or any defect in the formation of any Borrower or any other
Credit Party or any principal of any Borrower or any other Credit Party;

(f)Any defense based upon the application by any Borrower of the proceeds of the
Loan for purposes other than the purposes represented by such Borrower to Lender
or intended or understood by Lender or the New Guarantor;

(g)Any defense based upon an election of remedies by Lender, including any
election to proceed by judicial or nonjudicial foreclosure of any security,
whether real property or personal property security, or by deed in lieu thereof,
and whether or not every aspect of any foreclosure sale is commercially
reasonable, or any election of remedies, including remedies relating to real
property or personal property security, which destroys or otherwise impairs the
subrogation rights of the New Guarantor or the rights of the New Guarantor to
proceed against any Borrower, any other Credit Party or any guarantor for
reimbursement, or a combination of the foregoing;

(h)Any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other aspects
more burdensome than that of a principal;

(i)Any defense based upon Lender’s election, in any proceeding instituted under
the Federal Bankruptcy Code, of the application of Section 1111(b)(2) of the
Federal Bankruptcy Code or any successor statute;

(j)Any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code;

(k)Any duty of Lender to advise the New Guarantor of any information known to
Lender regarding the financial condition of any Borrower or any other Credit
Party and all other circumstances affecting any Borrower’s and any other Credit
Party’s ability to perform its obligations to Lender, it being agreed that the
New Guarantor assumes the responsibility for being and keeping informed
regarding such condition or any such circumstances; and

(l)Any right of subrogation, reimbursement, exoneration, contribution or
indemnity, or any right to enforce any remedy which Lender now has or may
hereafter have against Borrower or any other Credit Party or any benefit of, or
any right to participate in, any security now or hereafter held by Lender.

6.Subrogation.

The New Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate the New Guarantor’s right of subrogation
against any Borrower or any other Credit Party or any guarantor and that the New
Guarantor may therefore incur partially or totally nonreimbursable liability
hereunder.  Nevertheless, the New Guarantor hereby authorizes and empowers
Lender, its successors, endorsees and assigns, to exercise in its or their sole
discretion, any rights and remedies, or any combination thereof, which may then
be available, it being the purpose and intent of the New Guarantor that the
obligations hereunder shall be absolute, continuing, independent and
unconditional under any and all circumstances.  Notwithstanding any other
provision of this Guaranty to the contrary,

5

--------------------------------------------------------------------------------

until all Obligations have been repaid and the Mortgages have been released or
reconveyed, the New Guarantor hereby waives and releases, to the fullest extent
permitted by law, any claim or other rights which the New Guarantor may now have
or hereafter acquire against any Borrower or any other Credit Party or any other
guarantor of all or any of the obligations of the New Guarantor hereunder that
arise from the existence or performance of the New Guarantor’s obligations under
this Guaranty or any of the other Loan Documents, including any right of
subrogation, reimbursement, exoneration, contribution or indemnification, any
right to participate in any claim or remedy of Lender against any Borrower or
any other Credit Party or any collateral which Lender now has or hereafter
acquires, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, by any payment made hereunder or otherwise,
including the right to take or receive from any Borrower or any other Credit
Party, directly or indirectly, in cash or other property or by setoff or in any
other manner, payment or security on account of such claim or other rights.

7.Additional Waivers.

The New Guarantor shall not be released or discharged, either in whole or in
part, by Lender’s failure or delay to (i) perfect or continue the perfection of
any lien or security interest in any collateral which secures the obligations of
any Borrower, the New Guarantor or any other Credit Party or any other
guarantor, or (ii) protect the property covered by such lien or security
interest.

8.Subordination.

Without limitation on the waivers and releases contained herein:

(a)The New Guarantor subordinates all present and future indebtedness owing by
any Borrower or any other Credit Party to the New Guarantor to the obligations
at any time owing by such Borrower or any other Credit Party to Lender under the
Loan Documents.  The New Guarantor assigns all such indebtedness to Lender as
security for this Guaranty.

(b)The New Guarantor agrees to make no claim on such indebtedness until all
obligations of any Borrower or any other Credit Party under the Loan Documents
have been fully discharged.

(c)The New Guarantor further agrees not to assign all or any part of such
indebtedness without the prior written consent of Lender, which consent may be
granted or withheld by Lender in its sole and absolute discretion.  If Lender so
requests, (i) all instruments evidencing such indebtedness shall be duly
endorsed and delivered to Lender, (ii) all security for such indebtedness shall
be duly assigned and delivered to Lender, (iii) such indebtedness shall be
enforced, collected and held by the New Guarantor as trustee for Lender and
shall be paid over to Lender on account of the Loans but without reducing or
affecting in any manner the liability of the New Guarantor under the other
provisions of this Guaranty, and (iv) the New Guarantor shall execute, file and
record such documents and instruments and take such other action as Lender deems
necessary or appropriate to perfect, preserve and enforce Lender’s rights in and
to such indebtedness and any security therefor.  If the New Guarantor fails to
take any such action, Lender, as attorney in fact for the New Guarantor, is
hereby authorized to do so in the name of the New Guarantor.  The foregoing
power of attorney is coupled with an interest and cannot be revoked.

6

--------------------------------------------------------------------------------

9.Proceedings on Default.  Upon the failure of any Borrower or any other Credit
Party to promptly and completely make any required payment and performance of
its Obligations, Lender may, at its option: (a) proceed directly and at once
without notice of such default, against the New Guarantor to collect and recover
the full amount of the liability hereunder, or any portion thereof, without
proceeding against such Borrower, such other Credit Party or any other person,
or endorser, surety or guarantor, or foreclosing upon, selling, or otherwise
disposing of, or enforcing, or collecting or applying any property, real or
personal, Lender may then have as security for such Obligations, and without
enforcing or proceeding under any other guaranty; or (b) sell the real and
personal property Lender may then have as security for such Obligations under
the power of sale contained in any mortgage deed, security agreement or similar
instrument pursuant to which such property is held or to which such property is
subject or sell such property through judicial foreclosure, as Lender may elect,
notice of any such election being expressly waived by the New Guarantor, and
proceed against the New Guarantor for an amount equal to the difference between
the net proceeds of such sale to Lender and the amount of such Obligations then
due and owing.  Nothing herein shall prohibit Lender from exercising its rights
against the New Guarantor, any other guarantor, endorser, or surety, the
security, if any, for the Obligations, and any Borrower or other Credit Party
simultaneously, jointly and/or severally.

 

10.Representations.  The New Guarantor represents and warrants to Lender that:
this Guaranty does not violate the provisions of any document, agreement or
other instrument by which the New Guarantor is bound; no consent or
authorization is required as a condition to the execution of this Guaranty; the
New Guarantor is fully aware of the financial condition of each Borrower and
each other Credit Party; the New Guarantor delivers this Guaranty based solely
upon the New Guarantor’s own independent investigation and understanding of the
transaction of which this Guaranty is a part and in no part upon any
representation or statement of Lender with respect thereto; the New Guarantor is
in a position to and hereby assumes full responsibility for obtaining any
additional information concerning any Borrower’s and other Credit Party’s
financial condition or business operations as the New Guarantor may deem
material to its obligations hereunder and the New Guarantor is not relying upon,
nor expecting Lender to furnish the New Guarantor with, any information in
Lender’s possession concerning any Borrower’s and other Credit Party’s financial
condition or business operations.  The New Guarantor acknowledges and agrees
that it hereby knowingly accepts the full range of risk encompassed within a
contract of “continuing guaranty”, which risk includes, without limitation, the
possibility that any Borrower or any other Credit Party will incur or contract
for additional indebtedness for which the New Guarantor will be liable
hereunder.

 

11.Independent, Separate and Secured Obligations.  The obligations of the New
Guarantor hereunder shall be absolute and unconditional and are independent of
the obligations of any Borrower, any other Credit Party or of any other person,
endorser, surety or guarantor; and, in the event of any default hereunder, a
separate action or actions may be brought and prosecuted against the New
Guarantor whether or not the New Guarantor is the alter ego of a Borrower or any
other Credit Party and whether or not a Borrower or any other Credit Party is
joined therein or a separate action or actions are brought against such Borrower
or other Credit Party.  Lender’s rights hereunder shall not be exhausted until
all of the Obligations have been

7

--------------------------------------------------------------------------------

fully paid and performed.  This Guaranty is secured, and shall be deemed to be
secured, pursuant to the Pledge Agreement.

 

12.Bankruptcy.  

 

(a)All of the Obligations shall, at the option of Lender, forthwith become due
and payable if there shall be filed by or against the New Guarantor or any other
Credit Party a petition in bankruptcy or for insolvency proceedings or for
reorganization, dissolution or liquidation, or for appointment of a receiver or
trustee, or if the New Guarantor or any other Credit Party makes an assignment
for the benefit of creditors.  This Guaranty shall remain in full force and
effect, without abatement, until the Obligations have been paid or performed in
full and all other obligations guaranteed hereunder have been performed to the
satisfaction of Lender, it being expressly understood and agreed to by the New
Guarantor that this Guaranty shall continue to be effective or shall be
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded, invalidated, declared to be fraudulent or
preferential, set aside or must otherwise be restored or returned by Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
New Guarantor or any other Credit Party all as though such payment had not been
made, to such Borrower or any other Credit Party or a trustee, receiver or any
other party.  The New Guarantor understands and agrees that in the event Lender
is required to so return all or any portion of a payment received from any
Borrower, the New Guarantor shall be required to pay Lender for such amount.

 

(b)So long as any of the obligations guaranteed hereunder shall be owing to
Lender, the New Guarantor shall not, without the prior written consent of
Lender, commence or join with any other party in commencing any bankruptcy,
reorganization or insolvency proceedings of or against any Borrower or any other
Credit Party.  The New Guarantor understands and acknowledges that by virtue of
this Guaranty, it has specifically assumed any and all risks of a bankruptcy or
reorganization case or proceeding with respect to any Borrower or any other
Credit Party.  As an example and not in any way of limitation, a subsequent
modification of the Obligations in any reorganization case concerning any
Borrower or any other Credit Party shall not affect the obligation of the New
Guarantor to pay and perform such Borrower’s Obligations in accordance with its
original terms.  In any bankruptcy or other proceeding in which the filing of
claims is required by law, the New Guarantor shall file all claims which the New
Guarantor may have against such Borrower or relating to any indebtedness of such
Borrower to the New Guarantor and shall assign to Lender all rights of the New
Guarantor thereunder.  If the New Guarantor does not file any such claim,
Lender, as attorney in fact for the New Guarantor, is hereby authorized to do so
in the name of the New Guarantor or, in Lender’s discretion, to assign the claim
to a nominee and to cause proof of claim to be filed in the name of Lender’s
nominee.  The foregoing power of attorney is coupled with an interest and cannot
be revoked.  Lender or its nominee shall have the right, in its reasonable
discretion, to accept or reject any plan proposed in such proceeding and to take
any other action which a party filing a claim is entitled to do.  In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to Lender the amount payable on such
claim and, to the full extent necessary for that purpose, the New Guarantor
hereby assigns to Lender all of the New Guarantor’s rights to any such payments
or distributions; provided, however, the New Guarantor’s obligations hereunder
shall not be

8

--------------------------------------------------------------------------------

satisfied except to the extent that Lender receives cash by reason of any such
payment or distribution.  If Lender receives anything hereunder other than cash,
the same shall be held as collateral for amounts due under this
Guaranty.  Notwithstanding anything to the contrary herein, the liability of the
New Guarantor hereunder shall be reinstated and revised, and the rights of
Lender shall continue, with respect to any amount at any time paid by or on
behalf of any Borrower or any other Credit Party on account of the Loan
Documents which Lender shall restore or return by reason of the bankruptcy,
insolvency or reorganization of such Borrower or any other Credit Party or for
any other reasons, all as though such amount had not been paid.

 

13.Unenforceability of Obligations Against Borrower. If for any reason any
Borrower has no legal existence or is under no legal obligation to discharge any
of its Obligations, or if any of the Obligations have become irrecoverable from
any Borrower by operation of law or for any other reason, this Guaranty shall
nevertheless be binding on the New Guarantor to the same extent as if the New
Guarantor at all times had been the principal obligor on all such
Obligations.  In the event that acceleration of the time for payment of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower or for any other reason, all such amounts otherwise subject to
acceleration under the terms of any document, agreement or other instrument
evidencing, securing or otherwise executed in connection with any of the
Obligations shall be immediately due and payable by the New Guarantor.

 

14.Payments.  The New Guarantor covenants and agrees that any payments by the
New Guarantor of the Obligations will be paid strictly in accordance with their
respective terms regardless of any law, regulation or order now or hereinafter
in effect in any jurisdiction affecting any of such terms of the rights of
Lender with respect thereto.  Without limiting the generality of the foregoing,
the New Guarantor’s obligations hereunder with respect to any Obligation shall
not be discharged by a payment in a currency other than Dollars or at a place
other than the place specified or designated by Lender for the payment of the
Obligations.

 

15.Taxes.  All payments hereunder shall be made without any counterclaim of
setoff, free and clear of, and without reduction by reason of, any taxes,
levies, imposts, charges and withholdings, restrictions or conditions of any
nature (other than on the income of Lender) (“Taxes”), which are now or may
hereafter be imposed, levied or assessed by any country, political subdivision
or taxing authority, all of which will be for the account of and paid by the New
Guarantor hereunder.  If for any reason, any such reduction is made or any Taxes
are paid by Lender, the New Guarantor will pay to Lender the additional amounts
as may be necessary to ensure that it receives the same net amount that it would
have received had no reduction been made of Taxes paid.

 

16.Further Assurances.  The New Guarantor agrees that it will promptly provide
to Lender information relating to the financial condition of the New Guarantor
from time to time as Lender may reasonably request, including but not being
limited to, the provision of financial statements and tax returns on an annual
basis and all reports that its Subsidiaries are entitled to under their
respective leases with Operators.

17.Successors and Assigns.  This Guaranty shall be binding upon the New
Guarantor and its heirs, executors, personal representatives, successors and
assigns, and shall inure to the benefit of and be enforceable by Lender and its
successors, transferees and assigns.  

9

--------------------------------------------------------------------------------

18.Amendments and Waivers.  No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the New Guarantor therefrom shall be
effective unless the same shall be in writing and signed by Lender.  No failure
on the part of Lender to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
of any other right.

19.Notices.  All notices, consents, approvals and requests required or permitted
under this Guaranty or any other Loan Document (a “Notice”) shall be given in
writing and shall be effective for all purposes if either hand delivered with
receipt acknowledged, or by a nationally recognized overnight delivery service
(such as Federal Express), or by certified or registered United States mail,
return receipt requested, postage prepaid, or, with respect to routine or
administrative notices (but specifically excluding notices of Default, Events of
Default or acceleration of the Obligations) by electronic mail, in each case
addressed as follows (or to such other address or Person as a party shall
designate from time to time by notice to the other party):  

If to Lender:

 

Pinecone Realty Partners II, LLC

315 S. Beverly Drive, Suite 404

Beverly Hills, CA 90212

 

If to the New Guarantor:

454 Satellite Boulevard

Suite 100

Suwanee, GA 30024

 

A Notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
overnight delivery, upon the first attempted delivery on a Business Day; or, in
the case of electronic mail, at the time of delivery.

20.Amendments and Modifications.  The provisions of this Guaranty shall extend
and be applicable to all renewals, amendments, extensions and modifications of
the Obligations and the documents, agreements and other instruments evidencing,
securing or otherwise executed in connection with the Obligations, and all
references to the Obligations and such documents, agreements or instruments
shall be deemed to include any renewal, extension, amendment or modification
thereof.

21.Assignment.  Lender may, upon written notice to the New Guarantor, assign or
otherwise transfer any document, agreement or other instrument held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein to any other Person or entity,
and such other person or entity shall thereupon become vested, to the extent set
forth in the agreement evidencing such assignment, transfer or participation,
with all rights in respect thereof granted to Lender herein.  The New Guarantor

10

--------------------------------------------------------------------------------

acknowledges that it may not assign any of its rights or delegate any of its
duties under this Guaranty.

22.Governing Law; Venue, etc.

(a)THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, THE NEW GUARANTOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY AND THE OTHER LOAN DOCUMENTS,
AND THIS GUARANTY AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b)ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR THE NEW GUARANTOR
ARISING OUT OF OR RELATING TO THIS GUARANTY SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN NEW YORK COUNTY, NEW YORK AND THE NEW GUARANTOR WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND THE NEW GUARANTOR HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  

(c)The New Guarantor expressly acknowledge and agree that the provisions of this
Section 22 are reasonable and made for the express benefit of Lender.

23.Trial by Jury.  THE NEW GUARANTOR AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY
IS GIVEN KNOWINGLY AND VOLUNTARILY BY THE NEW GUARANTOR AND LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EITHER PARTY IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION 23 IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY THE OTHER.

24.No Oral Modifications or Waivers.  This Guaranty shall not be modified nor
any of its provisions waived except by a writing signed by the party against
whom such modification or waiver is sought to be enforced.

25.Termination of Agreement.  Upon the satisfaction in full in cash of all
amounts owing under the Loan Agreement and all other Obligations, this Guaranty
shall terminate without further action by Lender; provided, however, that this
Guaranty shall remain in full force

11

--------------------------------------------------------------------------------

and effect and continue to be effective should any petition be filed by or
against the New Guarantor for liquidation or reorganization, should the New
Guarantor become insolvent or make an assignment for the benefit of any creditor
or creditors or should a receiver or trustee be appointed for all or any
significant part of the New Guarantor’s assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to Applicable
Laws, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.  Upon termination of this Guaranty, Lender will execute
and deliver to the New Guarantor any releases, termination statements or similar
instruments of reconveyance as the New Guarantor may reasonably request.  All
such instruments and documents shall be prepared by the New Guarantor and filed
or recorded by the New Guarantor, at the New Guarantor’s sole expense, and
Lender shall not have any duty, obligation or liability with respect thereto.

26.Severability.  Any provision of this Guaranty or of any related instrument or
document executed pursuant hereto which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.  To the extent permitted by Applicable Laws, the New
Guarantor hereby waives any provision of law which renders any provision hereof
or thereof prohibited or unenforceable in any respect; provided, however, that
to the extent any provision of this Guaranty violates any contract in effect as
of the date hereof to which the New Guarantor is a party or Applicable Law and
such waiver is ineffective, such provision of this Guaranty shall be deemed
automatically amended or modified to the extent necessary, and only to the
extent necessary, to ensure this Guaranty does not violate such contract or
Applicable Law.

27.Headings.  The section headings in this Guaranty are included herein for
convenience of reference only and shall not constitute a part of this Guaranty
for any other purpose.  

28.Counterparts.  This Guaranty may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Guaranty by telecopier,
facsimile machine, portable document format (“PDF”) or other electronic means
shall be as effective as delivery of a manually executed counterpart of this
Guaranty.  The effectiveness of any such documents and signatures shall, subject
to Applicable Laws, have the same force and effect as manually signed originals
and shall be binding on the New Guarantor and Lender.  Lender may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or
signature.  No party may raise the use of a telecopier, facsimile machine, PDF
or other electronic means, or the fact that any signature was transmitted
through the use of a telecopier, facsimile machine, PDF or other electronic
means, as a defense to the enforcement of this Guaranty.

12

--------------------------------------------------------------------------------

29.Loan Document. This Guaranty shall constitute a Loan Document. It shall be an
immediate Event of Default under the Loan Agreement if the New Guarantor or any
other Credit Party fails to perform, keep or observe any term, provision,
condition, covenant or agreement contained in this Agreement or if any
representation or warranty made by the New Guarantor or any other Credit Party
under or in connection with this Agreement shall be untrue, false or misleading
in any respect when made.  

[remainder of page intentionally left blank; signature page follows]

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Guarantor has executed this Guaranty as of the date
first set forth above.

 

ADCARE OPERATIONS, LLC, a Georgia limited liability company

 

 

By: ________________________________

       Name: Brent Morrison

       Title: Manager

 

 

 

 

 

 

[Signature Page to Guaranty Agreement]